04/23/2020



                                                                                           Case Number: DA 20-0110




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                   THE OFFICE OF THE CLERK OF SUPREME COURT
                           HELENA,MONTANA 59620-3003
                                        Supreme Court No.
                                           DA 20-0110

JACOB SMITH,

           Petitioner and Appellant,

                                                                        GRANT OF EXTENSION
STATE OF MONTANA,

            Respondent and Appellee.

       Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
until May 25,2020,to prepare, file, and serve the opening brief.

DATED this April 23,2020



                                                                    Bowen Greenwood
                                                                    Clerk of the Supreme Court




       Jacob Smith, Timothy Charles Fox, Steven C. Haddon




          PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406).444-3858•FAX:(406)444-5705